Citation Nr: 1809150	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  07-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to an evaluation in excess of 40 percent for a low back strain superimposed on transitional L5 (hereinafter "lumbar spine disability").

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with a lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy associated with a lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

In February 2011 and November 2013, the Board remanded the Veteran's claims for an increased rating for his lumbar spine disability, and for entitlement to a TDIU, further development.  These matters are now returned to the Board for further appellate review.

The Board also remanded the issues of entitlement to service connection for left and right lower extremity radiculopathy.  Subsequently, a September 2017 rating decision granted service connection for left and right lower extremity radiculopathy associated with the Veteran's lumbar spine disability, and assigned 10 percent disability ratings (each), effective April 5, 2011.  As Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides for separate ratings for associated neurologic abnormalities, the Board finds that entitlement to higher ratings for the Veteran's left and right lower extremity radiculopathy is presently on appeal before the Board as part and parcel to the claim for an increased rating for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a (DCs 5235-5243) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbar spine disability is currently assigned a 40 percent rating under Diagnostic Code 5237, effective June 13, 1991.  His associated left and right lower extremity radiculopathy are each assigned a 10 percent rating under Diagnostic Code 8520, effective April 5, 2011.  The Veteran seeks higher ratings.  He also seeks entitlement to a TDIU.

Most recently, in November 2013, the Board remanded the Veteran's claim so that, in part, he could be afforded a new VA examination to address the current severity of his lumbar spine disability in light of recent evidence indicating it may have worsened since the prior April 2011 VA examination.

Subsequently, the Veteran was afforded a May 2016 VA examination, and the examiner provided addendum VA medical opinions in December 2016 and August 2017.  Also, a March 2017 VA examination was performed relating to the Veteran's radiculopathy.

The May 2016 VA examination report shows the VA examiner noted that pain was found with range of motion testing, which caused functional loss.  However, when prompted as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time, the examiner wrote he was unable to opine without resorting to mere speculation, without providing any reasoning (the examiner noted only that repeated use over time would probably cause more pain).  Likewise, the examiner did not describe any such functional loss in terms of degrees of additional limitation of motion (if any), or otherwise explain why describing such would not be feasible.  See 38 C.F.R. § 4.59.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp, 29 Vet. App. at 35.

In the same case, the Court of Appeals for Veterans Claims held that "the examiner must explain the basis for his or her conclusion that a non-speculative opinion cannot be offered.  In other words, it must be apparent that the inability to provide an opinion without resorting to speculation 'reflects the limitation of knowledge in the medical community at large,' and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  As part of this obligation, a VA examiner should identify when specific facts cannot be determined."  See Sharp v. Shulkin, 29 Vet. App. 6, 33 (2017) (quoting Jones v. Shineski, 23 Vet.App. 382 (2010)).

In light of the above and the Court's recent holding in Sharp, the Board finds that, regrettably, the claim for an increased rating for the Veteran's lumbar spine disability should be remanded so that a VA medical opinion may be obtained to clarify the VA examiner's reasoning for his opinion that he could not opine without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time or during flare-up episodes.  If necessary, a new VA examination should be ordered.

Further, as required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  The May 2016 examination report is not explicit on whether all required testing was accomplished or, if not, that there were medically appropriate reasons why the testing was not accomplished. 

At this time, the Board will defer decision on the issues of entitlement to higher ratings for the Veteran's associated left and right lower extremity radiculopathy, and entitlement to a TDIU, pending the further development directed herein on the lumbar spine rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who performed the May 2016 VA examination, and December 2016 and May 2017 addendum opinions, relating to the Veteran's lumbar spine disability to review the claims file, including a copy of this remand, and provide a rationale for his conclusion in the May 2016 VA examination report that he was unable to answer the question without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time.  The examiner should also describe, to the extent feasible, such functional limits in terms of additional degrees of limitation of motion (or, if not feasible to describe in degrees of loss of motion, this should be explained).

The examiner must also note whether the spine was tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  If this testing was not medically appropriate, the examiner should provide the reasons.  If found necessary, a new VA examination should be performed, and it should be noted to the VA examiner that recently in Correia v. McDonald, the Court held that range of motion testing must be performed in active and passive motion, in weight bearing and nonweight bearing.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

